Title: Thomas Boylston Adams to Abigail Adams, 3 October 1800
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					My dear Mother.
					Philadelphia 3d: Octr: 1800
				
				I have your favor of the 26th: ulto: with an enclosure; with what I paid for the servant’s trunk & the cask of wine, the account is just balanced. I have not been called on for any more charges & imagine none are due— The wine I suppose to be a present from Our Consul Mr: Willis.
				I am extremely grieved at the disaster, which has befallen my Cousin Boylston, & which, according to your prediction, may be followed by such fatal consequences. I felt an unusual degree of friendship for him, independent of any relationship, & I believe none

of his family would more sincerely mourn his untimely loss, than I should. “When sorrows come,” (says the poet) “they come not single spies, but by battalion’s.” How often do we find occasion for the application of this remark! The experience of our immediate family connections is replete with such instances.
				Within ten days past I have received five letters from my brother at Berlin—one of which I sent you yesterday—tomorrow I will forward another; the others are upon private business. He has now attoned in some degree for former omission’s.
				I send the Aurora again because of its contents— The use which they will try to make of that letter, will be to excite animosity on the side of the pinckney’s. If it be true that Mr: Thomas Pinckney did call on the President with Mr: Rutledge and received the explanation which the Aurora refers to—he had no occasion to have written exactly such a letter as he has— I have read so many palpable lies in the Aurora, about the President’s letters & conversations, that I ought always to distrust what I read; but some times a contradiction from good authority would have a good effect—
				Your Boston writers have borne the palm in the Electioneering warfare— Our printers will do as they like, and although they have never refused to insert any thing original from me, they will not make the selections from other prints, which I should— I have written nothing of a formal series, of late, unless the pieces published in the Gaz. of the US. under the signature of Mutius Scavola, be entitled to this denomination. They seem to have attracted no notice at all—not even from my own family, & therefore I conclude they were not intrinsically entitled to any; & yet, a few gross errors of the press excepted, I thought pretty well of them myself. They came out in July or August & the provocation which produced them was a piece of British insolence & bull-ism, that appeared in the Aurora—
				I thank William for his letter & the newspapers, which I shall read at leisure—
				With great affection I am / Your Son
				
					T B Adams.
				
			